Citation Nr: 0927792	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July to November 1979, May 1982 to March 1986, and November 
1986 to June 1989.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Chicago RO.  In April 2007, the case was 
remanded for a Travel Board hearing.  Such hearing was held 
before the undersigned in August 2007; a transcript of the 
hearing is associated with the claims file.  In written 
argument dated in June 2009 the Veteran's representative 
notes a social worker's February 2009 correspondence 
indicating that it was the Veteran's understanding he would 
be scheduled for a hearing in May 2009, interprets (citing 
38 C.F.R. § 20.793) such correspondence as a valid hearing 
request, and requests remand for that purpose.  In that 
regard, the Board notes that the social worker is neither the 
Veteran, nor his representative (i.e., a person authorized to 
request a hearing for the Veteran).  Furthermore, although it 
is not noted in the representative's argument, the Veteran 
was already (as noted above) afforded a Travel Board hearing.  
He has neither submitted another, subsequent request for a 
hearing, nor presented any argument of good cause for 
scheduling of another hearing.  Accordingly, the Board finds 
that a remand for a Travel Board hearing is not warranted.  

In May 2009, the Veteran submitted additional evidence 
without a waiver of initial RO consideration.  On review of 
such evidence (a May 1997 private mental status evaluation 
report) the Board found it to be cumulative, and not material 
to the matters at hand (as it adds no new pertinent 
information to the record, but merely reports on the current 
status of the Veteran's psychiatric disability, and does not 
address the etiology of the disability).  Therefore, it is 
not necessary for the Board to remand the case for RO initial 
consideration of the additional evidence.


FINDINGS OF FACT

1.  Credible corroborating evidence establishes that the 
Veteran was exposed to a stressor event in service; namely, 
he was present in Mexico City when it was struck by an 
earthquake. 

2.  A preponderance of the evidence is against a finding that 
the Veteran has a diagnosis of PTSD.

3.  A psychiatric disability was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
any psychiatric disability diagnosed is related to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008). 

2.  Service connection for a variously diagnosed psychiatric 
disability other than PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

October 2003, December 2003 and January 2004 letters (prior 
to the decision on appeal) informed the Veteran of the 
evidence and information necessary to substantiate these 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  March 2006 correspondence provided the notice 
mandated by Dingess.  While he did not receive timely (i.e., 
pre-decisional) notice regarding disability ratings and 
effective dates of awards, he is not prejudiced by such 
defect; notably, this decision does not address disability 
rating or effective date matters.

Regarding VA's duty to assist, VA has obtained the Veteran's 
service treatment records (STRs).  Furthermore, all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (VA records) have been 
secured.  The RO arranged for the Veteran to be examined.  He 
has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  




II. Factual Background

The Veteran's STRs are silent for any psychiatric complaints, 
findings, or diagnosis.  On service enlistment examination in 
August 1978, it was noted that he was "somatically 
oriented"; there was no diagnosis of a psychiatric disorder.  
In March 1980 [between his first and second periods of active 
duty] medical history it was noted that the Veteran reported 
having chronic anxiety.  A March 1983 [during his second 
period of service] medical history notes he had no problems 
with depression or excessive worrying.  On March 1986 
examination for separation from his second period of service, 
psychiatric clinical evaluation was normal.  On examination 
for discharge from his last period of active service 
psychiatric evaluation was likewise normal.  

The Veteran has submitted several pictures and accounts of a 
Mexico City earthquake that occurred in September 1985.  One 
newspaper account is a brief news item in which the Veteran's 
mother reported he was a Marine stationed in Mexico City and 
had been guarding the embassy; she received word that he was 
not injured in the earthquake.

On May 1997 private mental status examination it was noted 
that the Veteran was referred for an evaluation for marital, 
psychological, and family therapy.  He reported financial 
problems that caused mounting pressure, episodes of anxiety, 
and problems with work and relationships.  Psychological 
testing showed that he had depression, an explosive temper, 
anger, and compulsive personality disorder.  His personality 
was characterized as dependent, aggressive, obsessive, 
paranoid, antisocial, explosive, and depressive.  

October 2000 to October 2003 private treatment records from 
St. Mary's Hospital reveal the Veteran had a number of 
psychiatric admissions.  The records show diagnoses of major 
depression, bipolar disorder, trichotillomania, borderline 
personality, and an obsessive compulsive disorder; none of 
the records shows a diagnosis of PTSD.   

2001 to 2003 VA treatment records include January 2001 
records of inpatient treatment for bipolar disorder.  The 
Veteran had a long history of mood swings, and was currently 
in the depressed phase of a bipolar disorder.  On 
psychological assessment the following month he reported he 
first sought psychiatric help during his first divorce in 
1986, and that he was not treated again after that until 
October 2000.  He did not begin to have depressive symptoms 
until after his relationship with his girlfriend of 22 months 
ended.  He had 7 psychiatric admissions since October 2000.  
He was noted to have many hairs missing from his right 
eyebrow and most eyelashes from both eyes were also gone; he 
reported he pulled them out to relieve stress.  The Axis I 
diagnoses were cyclothymic disorder, obsessive compulsive 
disorder, and features of trichotillomania.

An October 2002 VA treatment record notes an initial 
diagnosis of PTSD.  The Veteran described two stressor events 
in service:  One involved his serving on security duty in 
Mexico City in 1985, when it was struck by an earthquake.  
The other (which is not corroborated) occurred during 
training when he dropped explosives (but caught them before 
they hit the ground).  Symptoms endorsed by the Veteran 
included intrusive thoughts, images or perceptions, and 
physiologic reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of the trauma, 
avoidance symptoms, and hyperarousal symptoms.  The examiner 
noted that the Veteran had difficulty reporting his symptoms, 
and that psycho-social testing was administered to assist in 
the assessment.  The Veteran's score was 15 points below the 
cutoff for clinical significance.  The examiner noted that on 
testing the Veteran endorsed items that he had denied or had 
difficulty articulating during the interview.  He was 
considered a poor historian or one having difficulty 
describing his inner experiences.  

In September 2003, the Veteran submitted a statement 
describing several stressor incidents, including a training 
incident with explosives, a February 1984 incident when two 
drunk servicemen went into a weapons vault, loaded a weapon, 
and grabbed the Veteran and put it to the side of the 
Veteran's head, being in Mexico City during an earthquake, 
and interceding (outing himself at risk) in an incident 
involving a drunk secret service agent and a local worker).  

On May 2004 VA examination, it was noted that the Veteran's 
STRs were not available for review.  His VA treatment and 
private hospitalizations were noted.  He discussed his 
experiences during the Mexico City earthquake, and provided 
pictorial evidence and news accounts.  He complained of 
severe mood swings, and auditory and visual hallucinations.  
His mania took the form of irritability, restlessness, and 
sleep disturbance.  His depression involved a plethora of 
self-defeating ideas such as thoughts of helplessness and 
hopelessness.  These feelings were exacerbated by grief over 
the recent death of his mother.  After examination of the 
Veteran, the psychologist found that his symptoms were of a 
mood disorder rather than an anxiety disorder.  The Axis I 
diagnosis included bipolar disorder with psychotic features.  
The examiner commented that even though the Veteran 
experienced a major stressor in 1985, it was "more unlikely 
than not that the traumatic reaction meets criteria 2, 3, and 
4 as defined in the DSM-IV for a diagnosis of PTSD".  In 
February 2005, the psychologist reviewed the Veteran's claims 
file, but found no basis for amending his previous report.  
He again opined that the Veteran's psychiatric disorder more 
likely met the criteria for a mood disorder (bipolar 
disorder) with psychotic features.

2003 to 2008 VA records show the Veteran was seen by 
psychologists and psychiatrists; diagnoses included bipolar 
affective disorder, trichotillomania, history of obsessive 
compulsive disorder, rule out borderline personality 
disorder, and rule out PTSD.

In August 2007, the Veteran testified regarding the impact 
dead bodies from the 1985 earthquake had on him.  He stated 
he had chronic anxiety diagnosed in service, and participated 
in group counseling at Walter Reed Hospital some time around 
1987 or 1988.  

In letters dated in September and December 2008, the Veteran 
identified additional stressor events in service:  While 
driving through the country on his way to visit a former 
Marine, he came upon a motorcycle accident and he saw a man 
dead on the side of the road with a coat over his body; 
during on recruiting duty in December 1988, he visited a 
Childrens' hospital to pass out Christmas presents for 
children who were terminally ill; in August 1979, he 
witnessed an incident in which one Marine approached another 
and "pop him three times"; in or around November 1979 he 
was told to pack for Iran (but not sent there); and in or 
around November 1982 he set off an anti personnel mine which 
was near him during straining (he began crying thinking about 
what would have happened to him had the mine been real). 

In a March 2009 letter the Veteran described another stressor 
event in service i.e., being falsely identified as an 
undercover narcotics agent in the Marines.  He requested a 
transfer after this occurred and was denied; he was 
eventually selected for embassy duty.  

On April 2009 VA examination, the examining psychologist 
noted that the Veteran's claims file was reviewed.  The 
Veteran reported that he first sought mental health treatment 
in 1988 due to marital problems, and then again in 1996, also 
due to marital problems.  It appeared to the examiner that 
the Veteran's various hospitalizations were consistently 
precipitated by situational stresses that exacerbated his 
bipolar disorder with psychosis, and that they were most 
typically relationship issues.  The Veteran recently ended 
another stormy relationship and was living on his own.  The 
examiner opined that the record strongly supported a 
diagnosis of bipolar disorder and that while the Veteran 
believed he suffered from PTSD, he did not exhibit symptoms 
warranting such diagnosis.  He also noted that there was no 
evidence of psychiatric treatment in service, and that the 
Veteran appeared to have served in an exemplary manner.  His 
only reason for leaving the military was disenchantment with 
recruiting duty.  The examiner stated that it appeared the 
Veteran's psychiatric difficulties arose long after his 
military duty, and opined that bipolar disorder was less 
likely than not related to military service.  The onset of 
the Veteran's bipolar illness appeared to be nearly a decade 
later than his military service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

The record includes credible corroborating evidence of a 
stressor event in service; it is reasonably shown that the 
Veteran was serving in Mexico City when it was struck by an 
earthquake.  However, there is conflicting medical evidence 
as to whether he has [a diagnosis of] PTSD.  While VA 
treatment records show a diagnosis of, and treatment for, 
PTSD, such diagnosis has not been found on VA examinations.  
The Board must weigh the conflicting medical opinions.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another's 
depending on factors such as reasoning employed by the 
physicians, and whether or not, and to what extent, they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

The VA treatment records showing a diagnosis of PTSD are not 
specific as to the stressor event(s) and symptoms that 
support the diagnosis.  While they note (in October 2002, 
e.g.) some of the stressor accounts and the symptoms 
endorsed, the only abnormal clinical observations made were 
of depressed mood and flat affect.  The examiner noted that 
the Veteran was a poor historian.  In that regard it is also 
noteworthy that psychological testing revealed that in the 
course of such testing the Veteran had endorsed symptoms 
which he had denied on interview.  Consequently, the 
diagnosis of PTSD in October 2002 and subsequent VA treatment 
records appears based on inconsistent clinical data; notably, 
nowhere in the treatment records are the stressor event(s) 
and constellation of symptoms supporting a diagnosis of PTSD 
detailed.  Consequently, the treatment record diagnoses of 
PTSD have some, but only limited, probative value.    

The May 2004 and April 2009 VA examiners found that there was 
an inadequate basis for a PTSD diagnosis; the 2004 examiner 
specifically cited to the criteria which supported a 
diagnosis of psychiatric disability other than PTSD (i.e., 
thoughts of hopelessness, helplessness, and grief over death 
of mother, that were more symptoms of a mood disorder than an 
anxiety disorder).  The 2009 VA examiner conceded that the 
Veteran was exposed to a stressor event in service (an 
earthquake), but found that he did not have the complement of 
symptoms necessary for a diagnosis of PTSD (as the only 
current symptoms were sleep disturbances, with a history of 
relationship problems supporting a diagnosis of bipolar 
disorder).  Because the examiners on VA examinations provide 
a more detailed explanation of why the Veteran does not meet 
a diagnosis of PTSD (identifying the specific symptoms in the 
record that support other diagnosis), their opinions merit 
greater probative value.

The Board finds more persuasive the competent evidence that 
is against the Veteran's claim, i.e., the medical opinions 
indicating he does not have PTSD.   Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD, and such claim must be 
denied.    

Psychiatric Disorder other than PTSD

The record shows diagnoses of bipolar disorder, major 
depression, trichotillomania, and obsessive compulsive 
disorder, all were first noted in the record in November 
2000.  Consequently, to substantiate a claim of service 
connection for psychiatric disability other than PTSD, the 
Veteran must a psychiatric disability is related to (was 
incurred in or aggravated by) his service.  

As a psychiatric disability was not manifested in service and 
a psychosis is not shown to have been manifested in the first 
postservice year, service connection for a psychiatric 
disability on the basis that such disability became manifest 
in service, or on a presumptive basis (for a psychosis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309) is not warranted.  

The Veteran may still establish service connection any of his 
psychiatric disabilities by competent evidence showing such 
disability is related to his service.  However, there is no 
such evidence in this case.  No medical professional has 
opined that any diagnosed psychiatric disability other than 
PTSD is somehow related to the Veteran's service.  

The Veteran's psychiatric diagnoses in the past have included 
borderline personality disorder.  Personality disorders, as 
such, are not compensable disabilities, and may not be 
service connected in the absence of a showing of superimposed 
pathology.  See 38 C.F.R. § 3.303(c).  

Regarding nexus between the acquired psychiatric disability 
diagnosed and the Veteran's service, the only competent 
(medical opinion) evidence that directly addresses such 
matter is the opinion by the VA psychologist who reviewed the 
claims files, noted there was no evidence of psychiatric 
problems in service and that they did not arise until long 
after service, and opined that there was no relationship 
between the psychiatric disability diagnosed and the 
Veteran's service.  As the examiner explained the rationale 
for the opinion (with references to the record), and as there 
is no medical opinion to the contrary, the Board finds it 
persuasive.  

As the preponderance of the evidence is against there being a 
nexus between any currently diagnosed psychiatric disability 
and the Veteran's service (and therefore against his claim), 
the benefit-of-the-doubt doctrine does not apply.  The claim 
must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for variously diagnosed psychiatric 
disability other than PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


